Name: 98/189/EC: Council Decision of 23 February 1998 concerning the conclusion of the Cooperation Agreement between the European Community and the Republic of Yemen
 Type: Decision
 Subject Matter: international affairs;  economic conditions;  Asia and Oceania;  cooperation policy;  European construction;  social affairs
 Date Published: 1998-03-11

 11.3.1998 EN Official Journal of the European Communities L 72/17 COUNCIL DECISION of 23 February 1998 concerning the conclusion of the Cooperation Agreement between the European Community and the Republic of Yemen (98/189/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130y, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, under Article 130u of the Treaty, Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, their smooth and gradual integration into the world economy and the alleviation of poverty in these countries; Whereas the Community should approve, in pursuit of its objectives in the sphere of external relations the Cooperation Agreement between the European Community and the Republic of Yemen, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Community and the Republic of Yemen is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall on behalf of the Community give the notification provided for in Article 21 of the Agreement. Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Cooperation Committee provided for in Article 15 of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Communities (2) Done at Brussels, 23 February 1998. For the Council The President R. COOK (1) OJ C 56, 23. 2. 1998. (2) The date of the entry into force of the Cooperation Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.